DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1,3-8 and 11-23 filed on 8/23/2022 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 16 and dependent claims are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the vegetable fat has sufficient crystallinity at whipping temperatures to facilitate aeration and stability of foam formed during whipping”. As the stability properties and whipping temperature are undefined, “sufficient” is considered a relative term that renders the claim indefinite. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
Claim 16 recites “”whipped cream obtainable by the method according to claim 14”. The term “obtainable” indicates a possibility but does not specifically limit a product prepared by the method according to claim 14. One of ordinary skill in the art would not be reasonably apprised by the scope of such a product. The composition of “whipping cream” that “comprises” high acyl gellan, vegetable fat and emulsifiers is not completely defined. Various possible compositions are therefore “obtainable” or can be obtained by whipping the “whipping cream”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,3-8,and 11-23 are rejected under 35 USC 103 as being unpatentable over  Egawa et al. (JP2001245620A1), in view of Arnould et al. (US 2005/0048184 Al).  
Regarding claims 1, 3-7, 11, 15, 17 -19,  Egawa discloses whipping cream compositions comprising gellan gum, preferably native gellan gum [0007][0008] and having 20-30% fat, which falls within the claimed range in claims 1 and 4, and suggests using a combination of an emulsifier such as glycerol fatty acid ester or sucrose fatty acid ester and an anionic emulsifier such as lecithin in preparing a stable whipped cream compositions (see working examples). Egawa discloses gellan gum comprising 0.01 to 0.2% by weight of gelIan gum with respect to an oil-in-water emulsion, overlapping the claimed ranges  and containing a demulsifier (anionic) and a stable emulsifier as an emulsifier [0008]-[0010]. The oils /fats in the compositions comprise oils as claimed [0012], including coconut oil and palm kernel oil,  and are therefore considered to have sufficiently crystallinity at whipping temperature as claimed. The oils are vegetable oils, and therefore all the fat in the. Exemplary embodiments use palm kernel oil as claimed.  Egawa further discloses[0010] that the demulsifying agent is  an emulsifying agent which moderately destroys emulsification by stirring, aeration or the like, and lecithin, an anionic emulsifier,  is exemplified. The stable emulsifying agent used in the invention is an emulsifying agent which stably takes in bubbles, and examples thereof include sucrose fatty acid ester, sorbitan saturated fatty acid ester and polyglycerin saturated fatty acid ester with  HLB 5 to HLB 16.  Arnould [0016] discloses adding emulsifiers selected from the group consisting of polyglycerol esters, diacetyl tartaric acid esters of mono- and/or diglycerides, lactic acid esters of monoand/ or diglycerides sodium stearoyl lactylate, lecithin, polysorbate 60 or 80, sorbitan monostearate, monoglycerides and/or any combinations thereof, in producing whipping cream comprising gums, that on whipping produces whipped cream with good overrun and stability characteristics.  One of ordinary skill in the art would have therefore considered the claimed emulsifiers in selecting a suitable combination of emulsifiers/stabilizers to produce a stable whipping cream compositions comprising selected oils/fats, with a reasonable expectation of success.   The selection of a known material based on its suitability for its intended use supports a prima facíe obviousness determination. ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." Sínclaír & Carro// Co. v. lnterchemícal Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshín, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 8, the composition in Egawa has proteins, stabilizers, emulsifiers, sweeteners [see working examples].
Regarding claims 12-14 and 20-23, Egawa discloses making an aerated whipped cream from whipping cream at 5 deg. C wherein gellan gum, preferably native gellan gum which is high acyl gellan gum,   is added before aerating and aeration is done at 5 deg. C (working examples).  The disclosed temperature falls within the temperature ranges claimed. A whipped cream as claimed in claim 16 is obtainable  by this method. 
Claims 1,3-8,and 11-23 are therefore prima facie obvious in view of the art.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793